Case 6:21-cv-00805-ADA Document 1-5 Filed 08/04/21 Page 1 of 19




                    EXHIBIT C
            Case 6:21-cv-00805-ADA Document 1-5 Filed 08/04/21 Page 2 of 19

                                                                                                                              US008429415B1


(12) Umted States Patent                                                                                (10) Patent N0.2                    US 8,429,415 B1
       Odom                                                                                             (45) Date of Patent:                        *Apr. 23, 2013

(54)    USER-SELECTABLE SIGNATURES                                                                       4,962,530 A           10/1990 Cairns
                                                                                                         4,964,163 A           10/1990 Berry
                   .                                                                                     5,091,939 A           2/1992 Cole
(75) Inventor.         Gary Odom, Portland, OR (US)                                                      5,161,190 A           ll/l992 Ca-ims
(73) Assignee: Tierra Intelectual Borinquen, San                                                                       2                 \cxgigenberg
                       Juan, PR (US)                                                                     5,226,172 A           7/1993 Seymour
                                                                                                         5,229,764 A           7/1993 Matchett
( * ) Notice:          Subject to any disclaimer, the term of this
                                  .                      .                                                ,     ,
                                                                                                                       2                 EH11?
                                                                                                                                           au man

                       patent 1s exltertded ordadjusted under 35                                         5,638,513 A           6/1997 Ananda
                       U-S-C-154( ) Y379 ays-                                                            5,664,099 A           9/1997 Ozzie
                           .            -        -                     -           -                     5 680 462     A       10/1997   M'll
                       This patent 1s subJect to a termmal d1s-                                          536823475 A           “M997 loiufsgn
                       Clalmer-                                                                          5,696,686 A           12/1997 Sanka
                                                                                                         5,721,780 A            2/1998 Ensor
(21) Appl. No.: 12/759,660                                                                                                         (Continued)
(22)    Filed:         Apr. 13, 2010                                                                                FOREIGN PATENT DOCUMENTS
                                                                                               JP                       11102345           4/1999
               Related US. Application Data
(63)    Continuation of application No. 11/ 615,966, ?led on                                                             OTHER PUBLICATIONS
        Dec. 23, 2006, HOW Pat. NO. 7,725,725, Which is a                                      Feldmeier et al., UNIX Password SecurityiTen Years Later, 1990,
        continuation of application No. 10/090,520, ?led on                                    springer-Verlag, pp, 44-63,
        Mar. 4, 2002, noW Pat. No. 7,350,078.                                                                             (C _    d)
                                                                                                                                     ont1nue
(60) Provisional application No. 60/286,457, ?led on Apr.
        26, 2001~                                                                              Primary Examiner * David Garcia Cervetti
(51)    Int Cl                                                                                 (74) Attorney, Agent, or Firm * Ferraiuoli LLC

(52)             21/00                  (2006.01)                                              (57)                             ABSTRACT
        USPC ....................................................... .. 713/182                Computer login may comprise any user'determined 5111311115‘
(58) Field of Classi?cation Search ................. .. 713/182
     See application ?le for complete search history.
                                                                                               51?“ All“? Inlay Select “gong dlll?eiem ?evlces fofr .mpul"
                                                                                               Se eon e slgna. Content’ an as We Se .ectt .6 typés O slgna S
                                                                                               used for a logm slgnature. Account 1dent1?cat1on may be
(56)                       References Cited                                                    inferred by signature rather than explicitly stated. A plurality
                                                                                               of discontiguous data blocks in a plurality of ?les may be
                  U.S. PATENT DOCUMENTS                                                        employed for validation. The paths to data used in validation
       4,218,738 A             8/1980   Matyas
                                                                                               may be multifarious,
                                                                                                         .  .
                                                                                                                    regardless of the prospects for success
       4,288,659 A          9/1981 Atalla                                                      fulauthonzanm
       4,621,334 A         11/1986 Garcia
       4,805,222 A             2/1989 Young                                                                           17 Claims, 10 Drawing Sheets

                                                        I08 KEYBOARD
                                                                                                         2 SIGNAL
                                                                                       1 TRANSMISSION
                                                                                                        —> 25 SIMPLE SIGNAL




                                                                           I07 MOUSE

                                                       OR
                                                                                       I TRANSMISSION
                                                                                                        —> 25 SIMPLE SIGNAL




                                                         108 KEYBOARD

                                                                              UU
                                                                              Ell] IM TRANSMISSION
                                                                              g        — —> 2c COMPOSITE SIGNAL
                                                                              DU




                                                                           107 MOUSE
     Case 6:21-cv-00805-ADA Document 1-5 Filed 08/04/21 Page 3 of 19


                                                           US 8,429,415 B1
                                                                        Page 2

          US. PATENT DOCUMENTS                                                      6,948,154 B1        9/2005 Rothermel
5,768,387 A     @1998 Akiyama                                                       6,957,337 B1       10/2005 Chainer
                             .                                                      7,065,786 B2       6/2006 Taguchi
5,787,169 A       7/1998 Eldridge                                                   7,136,490 B2                    -
                                                                                                       11/2006 Martinez
5,825,906 A *    10/1998     Obata et al. ................. .. 382/119                             *                 -
                               ,                                                    7,191,238 B2       3/2007    Uchida ....................... .. 709/229
5,838,306 A *    11/1998     0 Connor et a1. .......... .. 345/163                                                     -
5 867 647 A       21999 H . h                                                       7,200,804 B1       4/2007 Khavari
 ’   1                         mg                                                   7,298,242 B2*      11/2007   Fujita etal. ................ .. 340/583
5,889,866 A       3/1999 Cyras                                                      7,386,731 B2       6/2008 Sanai- et al.
5,896,497 A       4/1999 Halstead                                                   7,409,705 B2       8/2008 Ueda
5,913,024 A       6/1999 Green
                           .                                                        7,444,517 B2       10/2008 Dayan
6,052,468 A       4/2000 H1llhouse                                                                                -
                                                                                    7,506,174 B2       3/2009 Davis
6,193,153 B1      2/2001 Lambert           .                                        7,882,032 B1
                                                                                                   *   2/2011    Hoffman ....................... .. 705/50
6,205,204 B1      3/2001 Morganstein                                                               *
6 209104 Bl       30001 J 1.1.                                                      7,941,669 B2        5/2011   Foley et al. ................. .. 713/182
 1   1                        a ‘1                                               2001/0007130 A1 *     7/2001    Takaragi ..................... .. 713/186
6,219,707 B1      4/2001 Gooderum                                                2001/0047488 A1       11/2001 Verplaetse
6,292,790 B1      9/2001 Krahn                                                   2002/0002678 A1        1/2002 Chow
6,311,272 B1     10/2001     Gressel                                                                             -
6332195 Bl       120001 G                                                        2002/0002685 A1        1/2002 Shim
6136311 53 B1     3/2002 Prelim                                                  2002/0083339 A1       6/2002 Blumenau
 ’   1                        ‘1r er                                             2002/0087894 A1*      7/2002    Foley etal.        ................. .. 713/202
6,405,922 B1*     6/2002     Kroll ........................... .. 235/379                                        -
                                                                                 2002/0091937 A1       7/2002 Ortiz
6,421,453 B1      7/2002 Kanevsky
                          .                                                      2002/0141586 A1                      -
                                                                                                       10/2002 Margalit
6,442,692 B1      8/2002 Zilberman                                                                                 -
6466 781 B1      100002 B            b                                           2003/0056120 A1       3/2003 Liu
 1   1                         mm ‘1                                             2004/0093349 A1*       5/2004   Buineviciusetal.             .... .. 707/1041
6,480,825 B1     11/2002 Sharma                                                  2004/0128508 A1       7/2004 Wheeler
6,607,136 B1*     8/2003 Atsmon et al. .............. .. 235/492                 2006/0036547 A1       2/2006 Yasuhara
6,618,806 B1*     9/2003     Brown et al. ............... .. 713/186
6,636,975 B1     10/2003 Khidekel                                                              OTHER PUBLICATIONS
6,647,400   B1   11/2003     Moran                                                  _                    _   _                  _         _               _
6,647,498   B1   1 1/2003    Cho                                             Syukr1 et al., A User Ident1?cat1on System Using S1gnature Wr1tten
6,651,168   B1   11/2003     K30                                             With Mouse, 1998, Springer-Verlag, pp. 403-414.
6,657,614   B1   12/2003     Ito                                             Harn et al., Integration of User Authentication and Access Control,
6,671,813   B2   12/2003     Ananda                                          1992, IEEE, vol. 139, No. 2, pp. 139-143.
6,732,278   B2     5/ 2004   Baird                                           Monrose et al., Password Hardening Based on Keystroke Dynamics,
6,751,734   B1     6/2004    Uchida                                          1999, ACM, pp. 73-82.
6,766,456   B1     7/2004    McKeeth
6,895,514   B1     5/2005    Kermani                                         * cited by examiner
    Case 6:21-cv-00805-ADA Document 1-5 Filed 08/04/21 Page 4 of 19


US. Patent            Apr. 23, 2013   Sheet 1 0110               US 8,429,415 B1




    100 COMPUTER                                     9 SUBMISSION

      101 DISPLAY DEVICE                              3 IDENTIFICATION
                                                        1I TRANSMISSION(S)
      102 CPU
                                                          21 SIGNAL(S)
      103 STORAGE
       104 MEMORY
                                                      4A SIGNATURE
       105 RETENTION                                    1A TRANSMISSION(S)
           DEVICES(S)
                                                          2A SIGNAL(S)
      106 INPUT DEVICE(S)
       107 POINTING DEVICE
       (E.G. MOUSE)                                         FIGURE 3
       108 KEYBOARD
                                                     9 SUBMISSION
       109 BIOMETRIC DEVICE                           4S SIGNATURE

                                                        1S TRANSMISSION(S)
            FIGURE 1                                       2S SIGNALS



                                                            FIGURE 4

      97 ACCESS
         AUTHENTICATION                                1 1 TRANSMISSION TYPE
        9 SUBMISSION                                    2 SIGNAL
                                                          21 SIGNAL TYPE
        18 VALIDATION
                                                          22 SIGNAL DATA
        27 AUTHORIZATION


             FIGURE 2                                      FIGURE 5
     Case 6:21-cv-00805-ADA Document 1-5 Filed 08/04/21 Page 5 of 19


US. Patent                             Apr. 23, 2013                   Sheet 2 or 10               US 8,429,415 B1




                108 KEYBOARD
                                                                                        2 SIGNAL
   CICIDUUUUCICIC]                           DUDE]
   UUDUUUUUUC]
   CICICJCICICICICIC]
   CICICJCICICICICICIC]
                                             DUE]
                                             DOC]
                                             DOC]
                                                          [1 1 TRANSMISSION            —> 2S SIMPLE SIGNAL
   DC] :1 DC]                                :10



                                               107 MOUSE

               OR
                                                                    1 TRANSMISSION
                                                                                       —> 2S SIMPLE SIGNAL




                  108 KEYBOARD
                                                             X
                                                       C] C]

   DGODS‘ DOU OUG DOUG DOUG DOUG DOUG DOUG GODU GO DOUG DOUG U u)
                                                       DU 1M TRANSMISSION
                                                       Cl
                                                       C]
                                                                                       —> 20 COMPOSITE SIGNAL




            AND                                                                   FIGURE 6



                                               107 MOUSE
    Case 6:21-cv-00805-ADA Document 1-5 Filed 08/04/21 Page 6 of 19


US. Patent              Apr. 23, 2013   Sheet 3 0f 10             US 8,429,415 B1




       78 ACTIVE TERMINATION                       77 PASSIVE TERMINATION

                      9                                           9
             SUBMISSION                                  SUBMISSION


             2 INPUT                                     2 INPUT
               SIGNALS                                     SIGNALS

  1 TRANSMISSION                            1 TRANSMISSION




                 25                                          26
               OVERT                                    TERMINATION
            TERMINATION          61NO                    CONDITION       63 NO
                   ()                                        K)




     23 SUBMISSION TERMINATION                   23 SUBMISSION TERMINATION

            FIGURE 7                                     FIGURE 8
    Case 6:21-cv-00805-ADA Document 1-5 Filed 08/04/21 Page 7 of 19


US. Patent            Apr. 23, 2013     Sheet 4 or 10             US 8,429,415 B1




    ( 41 TEXT INPUT DIALOG                                   ( 40 SCREEN
     \                                                        \
                               42 TEXT INPUT CONTROL
         TEXT INPUT \\/
                               43 ACKNOWLEDGE BUTTON
                OK \/

                       1 TRANSMISSION




                                                          <25
                                                         TERMINATE


                               F|GURE9




                                                   _                   2 SIGNAL

                                                        @ LOCATION
                                 21 SIGNAL TYPE         B SPEED
                                            V |X| VECTOR
                                                   _|:| SHAPE

         TEXT INPUT

                OK



                                FIGURE 10
    Case 6:21-cv-00805-ADA Document 1-5 Filed 08/04/21 Page 8 of 19


US. Patent           Apr. 23, 2013          Sheet 5 0f 10          US 8,429,415 B1




                     99
          ACCOUNT INPUT



        2 INPUT                10 A         C
          SIGNALS                     CCOUNT IREATION

                               13 PACKAGING

                                  14 ENCRYPTION

                                  15 SEQUENCING                    -
                                      16 KEY
                               CREATION / EMPLOYMENT



                                      FIGURE 11
             6KEY


                         5
                      SIGNAL             7 NEXT KEY TRAJECTORY
                      MATCH
    Q
     ‘Q     13
   PACKAGING                               FIGURE 12
                                                                 16 KEY UNIT

                                                                  6 KEY

                                                                  8 KEY FILE

                                                                  109 ACCOUNT


                                                                    FIGURE 13
    Case 6:21-cv-00805-ADA Document 1-5 Filed 08/04/21 Page 9 of 19


US. Patent            Apr. 23, 2013       Sheet 6 0f 10                    US 8,429,415 B1




           801 KEY FILE
                                                                      62 KEY
                    61 KEY INDEX                                     / INDEX
                    (61 1 INITIAL KEY INDEX)                                ENTRY
             ----- 210 KEY CODE

                      211 KEYSTROKETIMING                 ________   ___


                      212 MOUSE CLICKS
                      213 MOUSE VECTOR
                      214 MOUSE LOCATION
                      215 MOUSE SHAPE                     ----

                      216 MOUSE SPEED                            i
                      217 KEY & MOUSE CLICK


                           6210                6215              i
             - .>                                         4- - - J




                                               802 KEY FILE



              FIGURE 14
   Case 6:21-cv-00805-ADA Document 1-5 Filed 08/04/21 Page 10 of 19


US. Patent            Apr. 23, 2013       Sheet 7 0f10                 US 8,429,415 B1




     180 POST-SUBMISSION VALIDATION

             9             2 INPUT
   SUBMISSION       L SIGNALS
                       V

                     47 ACCUMULATE
                      SIGNAL DATA

                       l
                      44
                  SUBMISSION
     45 NO        COMPLETED




                 18 VALIDATION

                       l
             27 AUTHORIZATION
                                                 181 INCREMENTAL VALIDATION
                 FIGURE 15
                                                         9             2 INPUT
                                              SUBMISSION        L SIGNALS


                                             881_
                                      CONTINUING INPUT
                                                                   V


                                                             18 VALIDATION

                                                                   l
                                                         27 AUTHORIZATION



                                                             FIGURE 16
   Case 6:21-cv-00805-ADA Document 1-5 Filed 08/04/21 Page 11 of 19


US. Patent            Apr. 23, 2013       Sheet 8 0f10                  US 8,429,415 B1




    18 VALIDATION                      @ 808          I        I        818 @
           50 ACCUMULATE                             51 DISCARD
         INITIAL SIGNAL KEYS                      UNMATCHED KEYS

         52 FOR EACH POSSIBLE                56 FOR EACH SIGNAL
         INITIAL SIGNAL KEY                  FOR EACH REMAINING KEY


          WW     4         61

                53
                                                          SIGNAL
              SIGNAL
                                                          MATCH?
              MATCH?




           55 ACCUMULATE                          59 DISCARD KEY
           POSSIBLE KEYS




                                                               70
                     808                      73 NO            KEY
                                                            REMAINING
                                                                   ()




         33 MATCH RESULTS
                                                               71
                                                            NEXT KEY

                                              75 NO        TRAJEQCTORY      74 YES
        TO: 27 AUTHORIZATION


    v                                 FIGURE 17
   Case 6:21-cv-00805-ADA Document 1-5 Filed 08/04/21 Page 12 of 19


US. Patent           Apr. 23, 2013         Sheet 9 0f10              US 8,429,415 B1



                                9            2 INPUT
       " "" ' ' ’    SUBMISSION        {      SIGNALS




                18 VALIDATION
                                                  71 FIRST KEY TRAJECTORY

                                8I INITIAL
                                KEY FILE

                                                                     8W WRONG

                                                                   l KEY FILE l
                                     72 SECOND KEY
                                           TRAJECTORY


                                  73 THIRD KEY                 TERMINAL         8T
                                     TRAJECTORY                KEY FILE




                                         LAST KEY
                                       TRAJECTORY



            63 YES                               "     33 MATCH RESULTS



       38
     RETRY       ‘ """""" ' '                                        FIGURE 18
       "                   86 NO                 ‘2

       i 65 NO
       V                                               72 YES — AUTHORIZATION
                                                              SUCCESS
   37 ACCESS
     DENIED
   Case 6:21-cv-00805-ADA Document 1-5 Filed 08/04/21 Page 13 of 19


US. Patent             Apr. 23, 2013       Sheet 10 0f10          US 8,429,415 B1




                                       9          ZINPUT
      —’ SUBMISSION                           L        SIGNALS


               18 VALIDATION                        71 FIRST KEY TRAJEcTORY


                                                  7W WRONG KEY TRAJEcTORY




                                                   SECOND KEY
                                                   TRAJECTORY



                                           7N LAST KEY
                                           TRAJEcTORY




                            33 MATCH RESULTS




          63 YES                                   "
                                                                  FIGURE 19
     38                  86 NO
    RETRY          :                        AUTHORIZATION
      ?                  AUTHORIZATION             ?
                         FAILURE
     : 65 NO
     V                                             :     72 YES
         Case 6:21-cv-00805-ADA Document 1-5 Filed 08/04/21 Page 14 of 19


                                                    US 8,429,415 B1
                               1                                                                      2
          USER-SELECTABLE SIGNATURES                                     These aspects are independent: one does not rely upon the
                                                                      other. Any one or all may be employed to enhance computer
           CROSS-REFERENCE TO RELATED                                 login security.
                  APPLICATIONS                                           Access privileges for accounts are not germane. Determin
                                                                      ing or setting account access privileges are separate opera
   This application is a continuation of US. patent applica           tions that occur after submission validation and authorization.
tion Ser. No. 11/615,966, ?led Dec. 23, 2006, now US. Pat.
No. 7,725,725, Which is a continuation of Ser. No. 10/090,                    BRIEF DESCRIPTION OF THE SEVERAL
520, ?led Mar. 4, 2002, now US. Pat. No. 7,350,078, Which                          VIEWS OF THE DRAWINGS
is a non-provisional ?ling of provisional application 60/286,
457, ?led on Apr. 26, 2001. As such, this application claims            FIG. 1 is a block diagram of a computer suitable for prac
priority to Apr. 26, 2001.                                            ticing the invention.
                                                                        FIG. 2 depicts the access authentication process.
      STATEMENT REGARDING FEDERALLY                                     FIG. 3 depicts an embodiment of identi?cation and signa
    SPONSORED RESEARCH OR DEVELOPMENT
                                                                      ture comprising submission.
                                                                         FIG. 4 depicts an embodiment of signature solely compris
                                                                      ing submission.
  Not Applicable                                                        FIG. 5 depicts classifying signals by their transmission and
      THE NAMES OF THE PARTIES TO A JOINT
                                                                      signal types.
                                                                 20     FIG. 6 depicts simple and composite signals.
            RESEARCH AGREEMENT
                                                                        FIG. 7 depicts active submission termination.
                                                                        FIG. 8 depicts passive submission termination.
  Not Applicable                                                        FIGS. 9 & 10 depict example submission screens.
                                                                        FIG. 11 depicts account creation.
      INCORPORATION-BY-REFERENCE OF                              25     FIG. 12 depicts a key.
   MATERIAL SUBMITTED ON A COMPACT DISC                                 FIG. 13 depicts a key unit.
                                                                        FIG. 14 depicts an example of key indexing.
  Not Applicable                                                        FIG. 15 depicts validation after submission termination.
                                                                        FIG. 16 depicts incremental validation.
          BACKGROUND OF THE INVENTION                            30     FIG. 17 depicts the validation process.
                                                                        FIG. 18 depicts an example of validation key trajectory
   1. Field of the Invention                                          resulting in access.
  The relevant technical ?eld is computer login security.                FIG. 19 depicts an example of validation key trajectory
  2. Description of the Related Art Including Information             resulting in authorization failure.
Disclosed Under 37 CFR 1.97 and 1.98                             35
  Computer login traditionally consists of a user typing in an           DETAILED DESCRIPTION OF THE INVENTION
account name and a passWord. Historically, access validation
(authenticating a passWord one an account name is known)                FIG. 1 is a block diagram of a desktop computer 100 Which
has been through reading data from a single passWord ?le              comprises a CPU 102; storage 103, Which comprises memory
comprising account name and encrypted passWord. Once a           40   104 and optionally one or more devices With retention medi
single account and a typed passWord is known, system secu             um(s) 105 such as hard disks, diskettes, compact disks, or
rity can be compromised. Once encryption for a single pass            tape; an optional display device 101; and one or more input
Word is broken, all other passWords are potentially com               devices 106, examples of Which include but are not exclusive
prised, as all passWords and account names are conveniently           to: a keyboard 108; one or more pointing devices 107, such as
located in the single passWord ?le and use the same encryp       45   a mouse; or a biometric device 109, such as a ?ngerprint
tion.                                                                 reader. The mouse is the most popular pointing device 107 for
                                                                      desktop computers 100. In the description beloW, mention of
        BRIEF SUMMARY OF THE INVENTION                                a mouse is meant to include pointing devices 107 of any type,
                                                                      including, for example, a pen or stylus used in computing
   Computer login may comprise any user-determined sub           50 devices Where a user may “Write” upon a screen. The
mission, including a plurality of transmissions for Which             described softWare may be employed on such a computer
submission may be passively terminated. Preferably a user             100. As Well, the softWare described may ?nd application in
determines the input devices and signal types as Well as the          other computer-like devices requiring secured access, includ
content of signals. This makes submission theft more dif?cult         ing hand-held or embedded devices.
and less likely.                                                 55     In the folloWing description, software-determined protocol
  Account identi?cation may be inferred by signature rather           includes exemplary methods or techniques such as algo
than explicitly stated. Overt account identi?cation provides          rithms; or non-algorithmic methods or techniques, including,
an entry point for hacking; With inferred account identi?ca           for example, fuzzy logic or neural netWork pattern matching;
tion, this entry point is eliminated.                                 or, random or pseudo-random determinations. A random or
  A plurality of discontiguous data blocks (keys) in a one or         pseudo-random technique that results in seemingly arbitrary
more ?les may be employed for validation. This ameliorates            selection, the equivalent of softWare rolling dice, is referred to
having a single authentication key that, once accessed, may           as non-deterministic.
be deciphered and security compromised.                                 In the folloWing description, protocols, algorithm types,
  Multiple trajectories to keys, hence multiple paths to              data types, and types of data, such as transmission 11, signal
authorization as Well as ersatz trajectories and paths When      65   21, packaging 13, sequencing 15, or encryption 14 types or
submission Will not garner authorized access, obfuscate vali          protocols, are identi?able using binary identi?cation codes
dation protocol to spy softWare and devices.                          (type identi?ers), by data length, or other data signature, such
         Case 6:21-cv-00805-ADA Document 1-5 Filed 08/04/21 Page 15 of 19


                                                      US 8,429,415 B1
                               3                                                                      4
as a uniquely identi?able bit pattern, or by convention, such as        may be employed if identi?cation 3 or signature 4s does not
known location (offset) Within a data structure.                        represent the actual account identi?er 109.
   FIG. 2 depicts the access authentication process 97, com               A signature 4 is at least one transmission 1 intended as a
prising submission 9, validation 18, and authoriZation 27.              security precaution to preclude unauthorized access 39. His
Naturally, an account 109 must be created 10 before any                 torically, a single signal 2 of a single transmission 1 has
access authentication process 97 may occur.                             typically been used for a signature 4, namely a passWord,
   Submission 9 comprises one or more transmissions 1                   Which is a signature 4 of a single Word of text. A pass-phrase
intended for authenticating access to a computer 100 or net             is a signature 4 of a plurality of Words of text.
Work of computers 100. As depicted in FIG. 3, in one embodi                A plurality of transmissions 1 or signals 2 may be used for
ment, a submission 9 comprises identi?cation 3 and signature            identi?cation 3 or signature 4. In some embodiments, a user
4. Historically, an account name Would be an identi?cation 3,           may determine the transmission(s) 1, signal(s) 2, transmis
and a passWord a signature 4. If surety of uniqueness may be            sion type(s) 11, or signal type(s) 21 that comprise a submis
assured, in an alternate embodiment, a submission 9 com                 sion 9. Altemately, transmission 1 or signal 2 determination
prises a single signature 4s, as depicted in FIG. 4, supplanting        accords With a software-determined protocol.
separate identi?cation 3 & signature 411 While providing for              Historically, validation 18 has required an absolute signal
the dual components of identi?cation 3 and signature 4. With            match 5 to input 22: for example, no deviance from a char
submission 9 solely comprising signature 4s, an account 109             acter-based passWord has been permitted. With mouse 107
may be identi?ed by the signature 4s data itself, or by having          movements, or other dif?cult-to-exactly-replicate signals 2,
an account identi?er 109 embedded Within a key 6 that has               hoWever, some tolerance may be permitted. Signal 22 toler
been accessed during validation 18 of the signature 4s.            20   ance should be alloWed When appropriate, and may be set by
   A transmission 1 is user input into the computer 100 via             softWare-determined protocol or user selection. For example,
one or more input devices 106, Whereupon termination of                 deviance up to 10% from recorded signal match 5 for key
transmission 1 is recognizable, and resulting in at least one           stroke timing 211 may be acceptable. Similarly, as another
signal 2. There may be different types 11 of transmissions 1,           example, mouse click location may vary Within a radius of 10
examples of Which include mouse 107 movements or clicks,           25   pixels and still be tolerated. As multiple signals 2 may com
keyboard 108 entry, or combinations thereof. Other types 11             prise a submission 9, the need for exactness for any single
of transmissions 1 are possible With different input devices            signal 2 to properly authenticate access 97 is lessened.
106, such as, for example, voice transmission 1 if the com                Termination of submission 9 may be active or passive.
puter 100 is equipped With a microphone and speakers.                   FIGS. 7 & 8 illustrate. Inputting a passWord or pass-phrase,
  Multiple-device 106 transmission 1m is conceivable. An           30   for example, is typically terminated by pressing the ‘Enter’
example of a multiple-device 106 transmission 1 is a combi              key or clicking an equivalent acknoWledge button 43 using
nation of mouse 107 movement While one or more keys 108                 the mouse 107. As another example, inputting mouse 107
are pressed, as depicted in FIG. 6.                                     movement may be actively terminated by a mouse 107 click.
   A signal 2 is a set of related softWare-recogniZable data            With active termination 78, a user terminates submission 9
from a single transmission 1. A plurality of signals 2 of          35   through a prescribed indication 25. With passive termination
different types 21 may emanate from a single transmission 1.            77, softWare terminates submission 9 Without overt user
For example, typing a Word may yield the signals 2 of entered           action, but instead When a predetermined condition is met 26.
keys 210 and the timing betWeen keystrokes 211. Another                 Examples of pas sive termination 77 include: recording mouse
example: mouse 107 movement of the cursor may yield sig                 107 movement or sound for a limited time, or until a certain
nals 2 of locations 214, velocities, duration, and shape pattern   40   elapsed time absent further input; until su?icient signal 2 has
(s) (such as script signatures, draWn characters, and so on)            been input to alloW a signal match 5; or until a succeeding
215.                                                                    transmission 1 of another transmission type 11 or signal type
   A transmission 1 of composite signals 2C comprising a                21 commences, the change of type 11 itself indicative of
plurality of simple signals 2S is conceivable. For example, a           previous transmission 1 termination. For example, changing
multiple-device 106 transmission 11 produces a composite           45   from cursor/mouse movement to mouse button clicking may
signal 2C if matching to signals 2 of both devices 106 is               be considered a change in signal type 21, and hence a possible
required, as does requiring signal match 5 of multiple signal           basis for passive termination. Biometric transmission 1 is
types 21 from a single-device transmission 1.                           typically passively terminated 77: softWare terminates sub
  Signal data 22 may be categoriZed by its transmission type            mission 9 When su?icient biometric signals 2 have been
11 and/or signal type 21, as depicted in FIG. 5. For easy          50   recorded.
identi?cation, each possible transmission type 11 or signal               Termination 23 of identi?cation 3 or signature 4 may occur
type 21 may be assigned a unique ordinal. Hypothetically, if            using any number of protocols: passively 77 by a predeter
a multiple-device 106 transmission 1 is identi?ed as a unique           mined or user-selected number of transmissions 1; ?nal trans
transmission type 11, the range of transmission types 11 may            mission 1 by a particular type of action; active termination 78
extend to the factorial of all possible input devices 106,         55   by a ?nal gesture, such a key or button press; passive termi
depending upon the embodiment employed. To avoid unnec                  nation 77 by time out of a predetermined duration or su?i
essary complication, consider signal type 21 as potentially             ciency of data collection. Another example: incremental vali
additive (rather than combinatorial): for example, a key                dation 181 permits passive termination 77 via absence of next
mouse transmission 1 could be considered as comprising key              key trajectory 7, or, alternately, completed signal matching 5
108 plus mouse 107 signals 2, rather than some uniquely            60   of all relevant keys 6.
identi?able key-mouse signal type 21.                                     FIGS. 9 & 10 depict an example account input 99 or post
  Identi?cation 3 is at least one transmission 1 of an account          account 109 creation submission 9 screen 40, employed to
identi?er 109. Historically, identi?cation 3 has been a keyed           input at least a signature 4. (In one embodiment, account
in account name 109. Employing the invention, identi?cation             identi?ers 3 may be assigned.) Text transmission(s) 1 can be
3 comprises at least one signal 2 from at least one transmis       65   input in the text input dialog 41 comprising a text input
sion 1. A translation table, algorithmic method, or other soft          control 42 and acknoWledge button 43. Signature 4 transmis
Ware-determined protocol, With or Without encryption 14,                sion(s) 1 can be input, and input signals 2 recorded. FIG. 9
         Case 6:21-cv-00805-ADA Document 1-5 Filed 08/04/21 Page 16 of 19


                                                      US 8,429,415 B1
                               5                                                                       6
depicts dragging the text input dialog 41 doWn the screen 40            2 basis. If a plurality of protocols are used for encryption 14,
as a transmission 1 (by pressing the proper mouse 107 button            the protocol 14 employed must be identi?able.
When the cursor is over an appropriate section of dialog 41,              As a suggestion for encryption 14, initial input signals 2 in
thus selecting the dialog 41, then moving the mouse 107                 the ?rst transmission 1 may comprise a parametric seed for
While keeping the button pressed). The dragging action in this          encrypting one or more keys 6. Caution is advised if non
example is terminated by a mouse-up (releasing the mouse                exact signal matching 5 is tolerated, as close may not good be
107 button).                                                            enough for decryption using such a seed technique, but it is
  In one embodiment, a user may determine as part of                    possible to incorporate tolerance into an encryption 14 algo
account creation 99 Which signal types 21 are to be consid              rithm, so that an acceptable margin of error for signal match
ered for validation 18 of subsequent submissions 9. This is an          ing 5 may also suf?ce for decryption as Well. Mathematical
editing process that may be construed as part of account input          rounding is a suggested technique alloWing such tolerance; as
99. For example, after submission termination 23, having                Well employing a subset of possible signals 2, such as a high
recorded signals 2 for account input 99, as depicted in the             and loW, or using one or more algorithmically-derived values,
example of FIG. 10, the user may select, via checkbox con               such as median or mean.
trols as shoWn, Which signal types 21 of the transmission 1                Signal sequencing 15 is codi?cation of the order of signals
depicted in FIG. 9 are to be considered for the transmission 1          2. Signal sequencing 15 may be predetermined (softWare
being recorded. The checkboxes are speci?c to types of sig              determined), such as, for example, input order, or, alternately,
nals 21 appropriate to the type of transmission 11 employed.            a predetermined prioritization. In alternative embodiments,
In the described example, the checkboxes (for signal type 21       20   signal sequencing 15 may vary by software-determined pro
selection) appear only for account input 99, not When a user is         tocol or by user selection. If a plurality of protocols are used
making an submission 9 after an account 109 has been cre                for signal sequencing 15, the protocol employed must be
ated, as the prerequisite signals 2 for signature 4 or identi?          identi?able.
cation 3 have already been stored.                                        Sequencing 15 and encryption 14 may be combined, offer
   FIG. 9 depicts a button 25 for submission termination 78.A      25   ing further opportunity for obscuring decipherment of pack
termination button 25 or its equivalent is necessary only With          aging 13 protocols.
active termination 78. Initial input for account creation 10              During account creation 10, each selected signal 2 is
may use active termination 78 Which is later edited out during          optionally encrypted 14, encoded for subsequent signal
a subsequent signal 2 and transmission 1 selection process,             matching 5, and stored in keys 6, Which are stored in key ?les
resulting in passive termination 77.                               30   8, for subsequent access authentications 97.
  There is an embodiment Whereby a user may determine                      As in the prior art, each account 109 must be unique. For
some or all of the transmissions 1 or transmission types 11             accounts 109 Where submission 9 comprises identi?cation 3
comprising account input 99. There is an embodiment                     and signature 4A, identi?cation 3 must be unique. For
Whereby a user may determine Which signal types 21 of select            accounts Where submission 9 comprises signature 4s, the
transmissions 1 comprise account input 99. Otherwise, soft         35   signature 4s itself must be unique. During account creation
Ware-determined protocol may determine all or some trans                10, this can be veri?ed by attempting to validate 18 the appro
missions 1 or signals 2 comprising account input 99.                    priate component of a submission 9 for a neW account 109
   In one embodiment, account input 99 captures all trans               prior to establishing the account 10.
mission 1 signals 2 until actively terminated 78. In an alter              A key 6 may contain account 109 identi?cation 3.
nate embodiment, account input 99 may be passively termi           40     As depicted in FIG. 11, a key unit 16 is a virtual or actual
nated 77. In one embodiment, transmissions 1 and signals 2              collection of signal matches 5. As in one embodiment a single
from account input 99 may be edited, the user selecting sig             key 6 may have a plurality of signal matches 5, and thereby
nals 2 and termination, such that only select, edited signals 2         function as a plurality of keys 5 in alternate embodiments, a
and termination types are employed as account submission 9.             key 6 may comprise a key unit 16. A key ?le 8 as an actual or
In alternate embodiments, as aspects of account input 99,          45   potential collection of keys 6 a key unit 8. An established
signals 2 may not be edited or user-selected, or termination 23         account 109 may be considered a virtual aggregation of the
type user-determined.                                                   keys 6 used to validate 18 submission 9 for that account 109,
  FIG. 11 depicts account creation 10, in the beginning of              hence also represents a key unit 16.
Which account input 99 provides one or more signals 2 from                A key ?le 8 comprises at least one key 6. A key ?le 8 may
one or more transmissions 1 for packaging into one or more 50           comprise a plurality of keys 6, or What deceptively may be
keys 6. Each user account 109 has at least one key 6 for access         keys 6: a key ?le 8 may have pseudo-keys as key ?le 8 ?ller.
authentication 97.                                                      In one embodiment, key ?les 8 may be a uniform number of
   There are tWo aspects to account creation 10: packaging              bytes, regardless of the number of keys 6 stored in a key ?le
13, and key 6 creation or employment 16.                                8. Keys 6 may be in ?les 8 not exclusively comprising keys 6
  Packaging 13 tells hoW to interpret keys 6, including stored     55   (or pseudo-keys); in other Words, a key ?le 8 may as Well be
match signals 5. Overt packaging 13 is optional, and may vary           employed for other purposes, including ?les 8 comprising
by embodiment. Packaging 13 may be implicit by softWare                 unrelated data or even executable code.
determined protocol, obviating the need for overt, data-based             As depicted in FIG. 12, a key 6 may comprise packaging
packaging 13. There may be tWo optional aspects to packag               13, at least one signal match 5 facility, and at least one next
ing 13: encryption 14 and signal sequencing 15.                    60   key trajectory 7. In alternate embodiments, key 6 composition
  Encryption 14 refers to encrypting or decrypting all or part          varies; the minimum requirement is that a key 6 comprises at
of key 6 data. Encryption 14 is optional, but recommended.              least one signal match 5. Packaging 13 and next key trajectory
Encryption 14 employment may vary by embodiment. In one                 7 inherency may vary.
embodiment, the same encryption 14 protocol or algorithm is                A signal match 5 is a signal 2 stored in a key 6 during
used throughout (thus, predetermined). In alternative              65   account creation 10, used for validation 18 of a subsequent
embodiments, encryption 14 may vary by softWare-deter                   submission 9 signal 2. A key 6 may comprise a plurality of
mined protocol or by user selection on a per-user or per- signal        signal matches 5.
          Case 6:21-cv-00805-ADA Document 1-5 Filed 08/04/21 Page 17 of 19


                                                       US 8,429,4l5 B1
                                7                                                                         8
   A next key traj ectory 7 vectors validation 18 to the next key         be sorted. For example, keys 6 for initial signals 21' may be
6, or, if the terminal key 62, results in forwarding match results        arranged in binary sorted order by signal type 21 and signal 2.
33 for authorization 27, by absence of next key trajectory 7 in             Key ?les 8 may be organized by account 109, or by trans
one embodiment. Next key trajectories 7 are a sequential                  mission type 11. Key ?les 8 may be organized by signal type
organizational facility for keys 6.                                       21, With keys 6 Within ?les 8 organized by input ordinal.
   Next key trajectories 7 may be obviated by having a single             Alternately, an initial key ?le 8i may comprise all possible
key 6 With suf?cient contiguous signal matches 5 for valida               initial keys 61' (of ?rst signal matches 5), possibly organized or
tion 18, Whereupon the signal matches 5 Within the key 6 are              indexed by signal type 21. One or more key ?les 8 may
sequenced, organized, indexed, or otherWise knoWable by                   contain one or more indexes 61 to keys 6 Within their respec
softWare-determined protocol in relation to packaging 13.                 tive ?les 8.
   As the correspondence of signal match 5 to key 6 varies by                A key ?le 8 may include an index, or key ?les 8 themselves
embodiment, so too Where a next key trajectory 7 leads.                   be indexed. The next key trajectory 7 may provide next key 6
Depending upon restrictions that may be imposed in an                     lookup via an index 61. A key ?le 8 may include an index 611'
embodiment, a next key trajectory 7 may lead to a key 6 in the            to initial signal keys 6i. The index 61 may comprise key
same key ?le 8 as the last key 6, a key 6 in another key ?le 8,           trajectories 7, including key trajectories 7 to possible ?rst
or the same key 6 if the key 6 holds a plurality of signal                keys 61', Which may be organized by transmission type 11
matches 5.                                                                and/or signal type 21.
   Next key trajectory 7 provides all or part of a reference to             FIG. 14 depicts an example of key 6 indexing. Key 6
the next key 6 used in validation 18, if there is a next key 6. A    20   indexing 61 or organization is recommended When submis
next key trajectory 7 may be encrypted 14.                                sion solely comprises signature 4s Where a user may input
  A next key trajectory 7 may be combined With other data                 signals 2 in any user-determined manner. Depicted in FIG. 14
that may have been or need to be mathematically transposed                is a key ?le 801 With a key index 61, speci?cally an initial key
to determine the next key 6. For example, all or a portion of an          index 611. The depicted initial key index 611 contains refer
account 109 identi?er 3, part of a signal match 5, or some           25   ences to keys 61' that contain at least initial signals 2.
portion of packaging 13 may be combined With the next key                    In the FIG. 14 example, only initial keys 61' are indexed. In
trajectory 7 as a next key 6 identi?er. Next key trajectory 7             this example, checking possible initial keys 6i constitutes
may comprise or reference an offset in a key ?le 8. A next key            initial key trajectory 71. One or more next key trajectories 7 in
trajectory 7 may reference a key index entry 62.                          an initial key 61' may indicate keys 8 for succeeding signal
  A key 6 may include a plurality ofnext key trajectories 7,         30
                                                                          matching 5, like links in a chain, so only an index of initial
in Which case a different next key trajectory 7 may be selected
                                                                          keys 61' is required. Alternately, a single key 6 may contain all
based upon signal match 5 resultsione or more next key
                                                                          necessary signal matches 5 for validation 18.
trajectories 7 for a correct signal match 5, likeWise for an
                                                                            A key index 61 may reference keys 6 in different ?les 8. As
Wrong signal match 5. With a plurality of next key trajectories
7, a next key trajectory 7 may be selected based upon signal         35
                                                                          depicted in the FIG. 14 example, initial key index 611 entries
match 5 results, or by software-determined protocol, or a                 62 reference keys 6 of the same input signal type 21. Initial
combination thereof.                                                      key code keys 210, for example, reference keys 6210 in the
  Packaging 15 may be encoded as part of the next key                     same ?le 801 as the index 611, While keystroke timing keys
trajectory 7. For example, a next key trajectory 7 may include            6211 referenced by the keystroke timing index entry 211
the signal sequencing 15 that identi?es next signal match 5          40   reside in another key ?le 802. Key indexing 61 is an optimi
type 21. In this instance, if the next input signal 2 cannot be of        zation.
the same type 21 as the next signal match 5, authorization 27                A key code & mouse click key index entry 217 is depicted
may fail 86. Knowing that at that point, a Wrong trajectory               in FIG. 14 as an example of a composite signal 2. The key
protocol 7w may be invoked to avoid identifying a proper key              code & mouse click key index entry 217 may reference keys
unit 16.                                                             45   6 comprising multiple signal matches 5, one for each simple
   A submission 9 comprising identi?cation 3 folloWed by                  signal 2 (key code 210 and mouse click 212), or, alternately,
signature 4a is easier to validate 18 than a submission 9 solely          reference multiple keys 6, each With simple signal matches 5
comprising signature 4s: knoWing an account identi?er 3                   that altogether comprise the composite signal 2.
provides the means to knoW What the signature 411 should be.                 Without key ?le 8 organization or key indexing 61, more
   Historically, identi?cation 3 has not been relied upon for        50   keys 6 may need to be considered than just those keys 61' for
security. Signature 4 has played gate-keeper to unauthorized              initial signal matches 5. With next key trajectories 7 referring
access 39, not account identi?cation 3.                                   to subsequent keys 6, optimally, only potential initial keys 61'
  An initial key 61' that may ultimately lead to authorized 27            need be searched to commence validation 18.
access 39 must associate to an account 109, either directly or              FIG. 15 depicts post-submission validation 180: input sig
by reference. There may be keys 6 for Which authorization 27         55   nals 2 are accumulated 47 and submission 9 completed 46
cannot succeed 86 that may not associate to an account 109                before validation 18 commences. FIG. 16 depicts incremental
for Which access 39 may be obtained. A key unit 16 for Which              validation 181: validation 18 is concurrent With submission 9
authorized 27 access 39 is unobtainable is referred to as a fake          transmission 1. In other Words, With incremental validation
key 6w.                                                                   181, validation 18 may progress With each signal 2 or trans
  Organize key units 16 as an optimization. Various conven           60   mission 1.
tions of organizing or indexing accounts 109, keys 6, and key               Submission termination 23 must be knoWn using post
?les 8 may be employed. In alternate embodiments, the same                submission validation 180. This is a potential draWback:
organizing principles may be applied at the level of key 6, key           unless softWare-determined protocol determines submission
?le 8, or account 109.                                                    termination 23, passive termination 77 cannot be accom
  Optimally, keys 6 are organized to facilitate rapid search         65   plished using post-submission validation 180; active termi
for signal matches 5, particularly for ?nding initial signals 2i          nation 78 must be used. For full user-determined submission
When submission 9 solely comprises signature 4s. Keys 6 may               9, employ incremental validation 181, Which has the con
          Case 6:21-cv-00805-ADA Document 1-5 Filed 08/04/21 Page 18 of 19


                                                      US 8,429,415 B1
                                                                                                     10
comitant advantage of immediate knowledge of authorization             results 33 for authorization 27. In the depicted example, input
failure 86, allowing Wrong key trajectory 7w protocol inter            signals 2 are validated 18 in input order interactively 88 With
posing.                                                                input 2. In other Words, validation 18 is incrementally cote
   FIG. 17 depicts the validation 18 process, Which is similar         mporaneous 88 With submission 9. In an alternate embodi
regardless Whether post-submission validation 180 or incre             ment With alternate sequencing 15, input signal 2 validation
mental validation 181 is employed.                                     18 may not commence until submission 9 is completed 46.
  Incremental validation 181 may commence once the ?rst                The described example facilitates rapid authorization 27 by
transmission 1 completes, or, in a more sophisticated embodi           incremental validation 18. Actually, While access 39 may
ment, ongoing 88 With signal input 2. In a concurrent valida           marginally be accelerated by incremental validation 18, only
tion 181 embodiment, initial signal keys may be accumulated            lack is authorization 86 is notably rapidly facilitated, as con
50 and subsequent unmatched keys discarded 51 concurrent               tinued input 2 of a submission 9 that cannot possibly be
With transmission 1, on a signal-by-signal 2 basis.                    validated 18 may be interrupted so that a user may retry 63.
  Validation 18 commences by accumulating possible keys                  FIG. 19 depicts an example of an embodiment employing
55 based upon signal match 54 betWeen signals 2 of the ?rst            a Wrong trajectory protocol 7w. Wrong trajectory protocol 7w
transmission 1 and possible initial signal keys 52. For subse          is employed as a means of obfuscation targeted at computer
quent transmissions 1, accumulated keys are discarded 59 by            monitoring devices. In the depicted example, keys 6 are con
failure to match signals 57. Match results 33 are passed to            structed With multiple key trajectories 7, With at least one
authorization 27 When there are no keys remaining 73 or no             trajectory to a succeeding key 6 Whereupon authorization 27
next key trajectories 7 for remaining keys 75. As long as there        may succeed 72, and at least one trajectory 7w Whereupon
are remaining keys 34 With next key trajectories 74, the pro      20   access 39 is hopeless (fake keys 6w). In the example, signal
cess of discarding keys that don’t match 51 continues 818.             match 77 in the initial key 77 in the initial key ?le 8i mis
   FIGS. 18 & 19 depict examples of the access authentica              matches. In this case, key trajectory 7w leads to a fake key 6w
tion 97 process. FIGS. 18 & 19 illustrate an example of                that cannot result in successful authorization 86: Whatever
one-to-one correspondence betWeen signal match 5 and key               key 6 or key ?le 8 pinball is used, authorization fails 86.
6. Through access to one or more keys 6 Which may reside in       25     Trajectories 7 may be selected non-deterministically. This
one or more key ?les 8, validation 18 produces signal match            suggestion is most effective When there are multiple possible
results 33, upon Which authorization 27 permits access 29,             trajectories 7, including Wrong key trajectories 7w, that augur
alloWs retry 28 of submission 9, or denies access 27.                  either for authorization success 72 or failure 86.
   Full submission 9 comprises a set of signals 2 upon Which              For example, a key 6 may contain six next key trajectories
access 39 may be granted 72. Incomplete submission 9 com          30   7, three of Which are Wrong key trajectories 7w. Depending
prises a set of signals 2 to Which additional user input is            upon signal match 5 results, one of the three right or Wrong
ongoing 88, and for Which by themselves 2 authorization 27             trajectories 7 are non-deterministically chosen. This example
Would not succeed 86.                                                  presupposes sequences of keys 6 strung together by next key
   In an example depicted by FIG. 18, the ?rst trajectory 71 is        trajectories 7 that play out to authorization 27. It is possible
to a key 61' in a key ?le 8i determined by signal type 21. Keep   35   for different next key trajectories 7 to diverge to different
in mind that this process may be repeated for all possible             (possibly duplicate) keys 6 that later converge back to the
initial keys 61'. For example, consider key 108 transmission 1         same key 6.
input 2, With tWo possible corresponding signals 2: key (char             As described, validation protocols 18 may vary, and differ
acter) codes 210, and timing of key strokes (rhythm) 211. As           ent protocols may be combined. Multiple non-deterministic
an example, a key unit 16 of key code signal type 21 might be     40   trajectory 7 paths, including Wrong trajectory 7w, is one
accessed to search keys 6 for signal matches 5 of key code 210         example. In some embodiments, validation protocol 18
signals 2. It may be, for example, that user-selected signal           authorizing 27 access 39 may use different trajectories 7.
selection Was employed, With initial key code 210 signals 2            Duplicate signal matches 5 in different keys 6 in the same or
for the ?rst input to be ignored, and key rhythm 211 used. A           different key ?les 8 may be employed to have various paths to
key code 210 match 5 may be found, but it Would be Wrong in       45   authorization 27. As another suggestion, different signal
this example, though With incremental signal matching 5, this          sequencing 15 may be employed to differ trajectories 7.
Would not be knoWn at ?rst. A key unit 8 of key rhythm 211                The folloWing is claimed:
signal types 21 Would also ?nd a match 5 after the second key             1. A computing device Which provides secured access, the
code (as rhythm is the timing betWeen successive keystrokes),          computing device comprising:
this time (in this example) for the correct user. In this         50     a program memory;
example, the key 6 With rhythm 211 signal match 5 may have               a data storage memory;
sequence packaging 15 indicating that key code 210 is                    ?rst and second input devices both of Which are part of the
ignored for this transmission 1. So, in this example of incre               computing device and are selectable by a user via the
mental validation 181, initial signal input 2 has multiple sig              computing device to alloW the user to generate a refer
nal matches 5, narroWing possibilities in the initial transmis    55        ence signature that can be compared to a future submit
sion 1 to tWo possible accounts meriting validation 18                     ted signature for authentication purposes to alloW it to be
consideration. In this example, subsequent input signals 2                 determined Whether access to the computing device
narroW validation 18 to a single account 109 by a sequential               should be granted based on the user selection, Wherein at
process of elimination.                                                    least one of the ?rst and second user selectable input
   So, With incremental validation 181 there may need to be a     60       devices is of a type of input device other than a keyboard;
plurality of input signals 2 before signal match 5 may effec             a processor operatively interfaced With the program
tively commence. In the example above, Where key rhythm                    memory, the data storage memory, and the ?rst and
211 is the ?rst signal 2 to be matched 5, tWo key code 210                 second user selectable input devices;
signals 2 must be input before key rhythm 211 may even be                a ?rst set of instructions stored in the program memory
considered.                                                       65       that, When executed by the processor, alloW a user to
   In the example of FIG. 18, validation 18 accesses three key              select at least one signal type, among at least tWo differ
?les 8 through successive key trajectories 7, bundling match                ent user selectable signal types, to be received and stored
        Case 6:21-cv-00805-ADA Document 1-5 Filed 08/04/21 Page 19 of 19


                                                      US 8,429,415 B1
                             11                                                                        12
    in the memory, the at least tWo different signal types                6. The computing device of claim 1, Wherein at least one of
    being associated With the ?rst or second user selectable            the ?rst and second input devices comprises a pointing
    input devices;                                                      device.
  a second set of instructions stored in the memory that are              7. The computing device of claim 6, Wherein the pointing
    adapted to be executed after the ?rst set of instructions           device comprises a mouse.
                                                                          8. The computing device of claim 1, Wherein at least one of
    has been executed, the second set of instructions, When             the ?rst and second input devices comprises a keyboard.
    executed by the processor, causing                                     9. The computing device of claim 1, Wherein the ?rst and
    (a) input data of at least one signal type from the user            second input devices comprise a keyboard and a pointing
       selected one of the ?rst and second input devices to be          device.
       generated and then recorded in the data storage                     10. The computing device of claim 9, Wherein the ?rst and
       memory,                                                          second input devices comprise a keyboard and a mouse.
    (b) a reference signature to be created Which comprises                1 1. The computing device of claim 1, Wherein the reference
       in part at least a portion of the input data recorded in         signature stored in the data storage memory does not entirely
       the data storage memory, and                                     comprise text-character codes.
    (c) the reference signature to be stored in the data storage          12. The computing device of claim 1, Wherein the reference
        memory; and                                                     signature stored in the data storage memory comprises at least
  a third set of instructions stored in the program memory              tWo user-selected signal types.
     that are adapted to be executed after both the ?rst and              13. The computing device of claim 1, Wherein the signal
     second sets of instructions have been executed, the third          type comprises a category, among at least tWo different pos
                                                                   20   sible categories, of measurable variable input associated With
    set of instructions, When executed by the processor,
    retrieving the reference signature from the data storage            at least one of the ?rst and second user selectable input
    memory and comparing it to a subsequent signature                   devices.
    submission signal to alloW a determination to be made as              14. The computing device of claim 1, Wherein the signal
    to Whether or not access to the computing device should             type comprises a category of measurable variable input that
                                                                   25   arises from a user’s interaction With a keyboard.
    be granted.
  2. The computing device of claim 1, Wherein the comput                  15. The computing device of claim 1, Wherein the signal
ing device comprises a computer.                                        type comprises a category of measurable variable input that
  3. The computing device of claim 2, Wherein the computer              arises from a user’s interaction With a pointing device.
comprises a desktop computer.                                             16. The computing device of claim 15, Wherein the cat
                                                                   30   egory of measurable variable input arises from a user’s inter
  4. The computing device of claim 1, Wherein the comput
                                                                        action With a mouse.
ing device comprises a hand-held computing device.
  5. The computing device of claim 1, Wherein the determi                  17. The computing device of claim 1, Wherein at least tWo
nation is made by accepting the comparison Within a desig               different categories of measurable variable input are associ
nated tolerance of inexactness, thereby authenticating the              ated With both of the ?rst and second input devices.
subsequent signature.                                                                          *   *   *    *   *
